DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/09/2022 has been entered. The applicant has amended the claims 1 and 7, and added claims 17-20. Claims 1-20 are pending.
Response to Arguments
Applicant’s arguments filed on 5/09/2022 with respect to the rejection of independent claims 1 and 18 have been fully considered and is persuasive. Therefore, the rejection has been withdrawn.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. Claims 1 and 18 are allowable over the prior art of record for at least the reason that, even though the prior art discloses an optics arrangement for an endoscope, wherein the optics arrangement images an object situated in front of a distal end of the optics arrangement to a proximal end of the optics arrangement along a principal beam path, the principal beam path having an optical axis, wherein the optics arrangement is configured both for a visible spectrum of light and a near infrared spectrum of light, the optics arrangement comprising: an aperture stop with a reflection layer in the principal beam path, said reflection layer reflecting light from the visible spectrum of light and transmitting light from the near infrared spectrum of light, wherein the reflection layer is inclined in relation to the optical axis; the prior art fails to teach, or reasonably suggest, the aperture stop comprises two transparent bodies that are interconnected such that the two transparent bodies do not move relative to one another, and wherein each of the two transparent bodies include a respective side that faces the other and an opposing side facing away from the other (claim 1); the aperture stop comprises two transparent bodies that  each have a respective side that faces the other one of the two transparent bodies, wherein the reflection layer is disposed between the respective sides that face one another such that the reflection layer contacts each of the respective sides that faces the other (claim 18); in combination of the other limitations of the claims 1 or 18.
Dependent claims 2-17 are also allowed due to their dependencies on independent claim 1 and dependent claims 19-20 are also allowed due to their dependencies on independent claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872